DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	This Office Action is in response to the RCE filed on 5/4/22.
III.	Claims 1-7, 9-13 and 15-20 are pending and have been examined, where claims 1-7, 9-13 and 15-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-7, 9-13 and 15-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “machine training a generator to output the segmentation based on an adversarial loss generated by a machine-learned discriminator network and a shape loss based on eigenvalues from a linearization of a segmentation output by the generator” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 
[2]	Response to Arguments
In the previous communication to the applicant, advisory sent on 4/28/22, indicated the examiner requires additional time to search and consider the amendments. The AF pilot only allows up to 3 hours and it is not enough time to consider said amendments. The additional time, RCE, allowed the examiner to find additional reference which will be discussed below. The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-7, 9-13 and 15-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-7, 9-13 and 15-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.
Primary reference (cited in previous office action), Liang (US 20040264778) discloses a method for segmentation in a medical imaging system, the method comprising: scanning, by a medical scanner, a patient, the scanning providing first imaging data representing the patient (see figure 1, 105 and figure 3, 310); segmenting the image (see paragraph 17); and outputting, on a display, an image of the object based on the segmenting (see figure 1, 165 displays images shown in figure 3, 310). 
Liang is silent in disclosing segmenting, by an image processor, an object represented in the first imaging data, the segmenting using a machine-learned generative network applied to the first imaging data, the machine-learned generative network having been adversarially trained with optimization in a shape space. However, Liang teaches automatically detect colonic polyps and other abnormal anatomical structures such as lung nodules, lesions, aneurysms, calcification on heart or artery tissue, micro-calcifications or masses in breast tissue (see paragraph 26) and initial estimate, the model is deformed, for example, by minimizing its associated energy function (see paragraph 44), which suggests optimization step further suggests using machine learning to perform segmentation. 
Secondary reference, Qadir “Polyp Detection and Segmentation using Mask R-CNN: Does a Deeper Feature Extractor CNN Always Perform Better?” discloses segmenting, by an image processor, an object represented in the first imaging data (see figure 1, the input image is read as the image which includes the object), the segmenting using a machine-learned generative network applied to the first imaging data (see figure 1, output image is segmented, each CNN layers generates features), 

    PNG
    media_image1.png
    356
    1207
    media_image1.png
    Greyscale

the machine-learned generative network having been adversarially trained with optimization in a shape space (see equation 5, see below, the function which optimization the mask will optimize the prediction results, the mask loss function is used to optimize getting the optimal mask, where the mask is the segmented portion of the region or interest); and 

    PNG
    media_image2.png
    239
    507
    media_image2.png
    Greyscale

outputting, on a display, an image of the object based on the segmenting (see figure 3, the segmented image is shown below):

    PNG
    media_image3.png
    132
    559
    media_image3.png
    Greyscale
.

Qadir is silent in disclosing “machine training a generator to output the segmentation based on an adversarial loss generated by a machine-learned discriminator network and a shape loss based on eigenvalues from a linearization of a segmentation output by the generator.”

Karimzadeh “A novel shape-based loss function for machine learning-based seminal organ segmentation in medical imaging” discloses machine training a generator to output the segmentation based on an adversarial loss generated by a machine-learned discriminator network and a shape loss based on eigenvalues from a linearization of a segmentation output by the generator (see figure 1 below, the eigen vector includes eigen values which is used for shape based cost function, also read as loss function and see figure 2 below, showing some visualization of eigenvalues):


    PNG
    media_image4.png
    213
    887
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    171
    884
    media_image5.png
    Greyscale
.
The paper was submitted on 7 Mar 2022 but not published yet therefore it does not qualify as a prior art reference. 
Kang “Ensemble of Instance Segmentation Models for Polyp Segmentation in Colonoscopy Images” discloses employing the powerful object detection neural network ``Mask R-CNN'' to identify and segment polyps in the colonoscopy images, where an ensemble method to combine the two Mask R-CNN models with different backbone structures (ResNet50 and ResNet101) to enhance the performance, where the Mask R-CNNs model is first trained and then finely tuned using intestinal polyp dataset since a large number of annotated colonoscopy (see figure 1):

    PNG
    media_image6.png
    276
    622
    media_image6.png
    Greyscale
,
where Mask R-CNN includes the following loss functions:

    PNG
    media_image7.png
    33
    242
    media_image7.png
    Greyscale
,
where L is loss, Lcls is the classification loss, Lbox is the box regression loss, and Lmask is the mask loss. Kang is silent in disclosing machine training a generator to output the segmentation based on an adversarial loss generated by a machine-learned discriminator network and a shape loss based on eigenvalues from a linearization of a segmentation output by the generator.


	
Kang, Karimzadeh, Qadir and Liang, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 11 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/7/22